Citation Nr: 0614183	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  97-28 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the cervical spine.  

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the lumbosacral 
spine.  

3.  Entitlement to a disability rating in excess of 10 
percent for status post dislocated left shoulder with 
impingement syndrome.  

4.  Entitlement to a disability rating in excess of 10 
percent for a left knee patellofemoral syndrome.  

5.  Entitlement to a disability rating in excess of 10 
percent for a right knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1974 to January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The rating code provides a 10 percent rating for joints 
affected by arthritis (also referred to a degenerative joint 
disease).  38 C.F.R. Part 4, Code 5003 (2005).  Ratings in 
excess of the current 10 percent may also be assigned based 
on limitation of joint motion of the joint involved.  
38 C.F.R. § 4.71a, including Code 5003.  

The veteran underwent VA examinations in February 1995, 
September 1996, February 1997, and March 1998.  Pursuant to 
the November 2003 Board Remand, an attempt was made to afford 
him a current examination, in June 2005.  However, the report 
of that examination shows that the veteran did not cooperate 
with the examiner and restricted his joint motion during the 
examination.  The United States Court of Appeals for Veterans 
Claims (Court) has held that not cooperating with an 
examination is the same as not reporting for the examination.  
See Engelk v. Gober, 10 Vet. App. 396, 399 (1997); Olson v. 
Principi, 3 Vet. App. 480, 493 (1992).  However, the veteran 
through his representative has expressed dissatisfaction with 
this evaluation; it is argued, in essence, that the most 
recent examination was inadequate and that the veteran should 
be afforded another opportunity for an examination to 
determine the current severity of the joint disabilities at 
issue.  It is also pertinent to note that, while claim for an 
increase shall be denied if the claimant does not report for 
examination (38 C.F.R. § 3.655(b) (2005)), a review of the 
record shows that the veteran was not notified of the 
consequences of failing to cooperate with the examination.  

In view of the foregoing and considering the veteran's 
allegation that his service-connected joint disorders have 
increased in severity since his last examination, the veteran 
must be afforded an orthopedic examination to evaluate the 
disabilities at issue.  He must also be notified of the 
consequences of failing to report for or cooperate with the 
examination.  Id.  

The veteran has also indicated that there are additional 
medical records that are relevant to this appeal.  The RO 
must secure all relevant medical records that have not been 
obtained. 38 C.F.R. § 3.159(c)(1)(2) (2005).

The RO should also ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002).  In this regard, the Board notes 
that, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
As this case must be remanded for further development as 
noted above, proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) should be provided to the veteran regarding 
the assignment of an effective date for an award of benefits 
if an increased rating is awarded, which includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  Specific notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should: (1) inform the 
claimant about the information and 
evidence not of record that is 
necessary to substantiate the claim; 
(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide; and (4) request or tell the 
claimant to provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
written notification specific to his 
claims for increased ratings of the 
impact of the notification requirements 
on the claims.

The VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should include an explanation as to the 
information or evidence needed to 
establish higher ratings and effective 
dates for the increased rating claims 
on appeal.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should ask the veteran 
to list the names and addresses of all 
medical care providers who have 
evaluated or treated him for neck, 
back, left shoulder or knee 
disabilities in recent years.  After 
securing the necessary releases, any 
such medical records that are not 
already in the claims folder should be 
obtained and associated with the claims 
file.

3.  The AMC/RO must schedule the 
veteran for an orthopedic examination 
for the purpose of determining the 
current severity of his service-
connected degenerative joint disease of 
the cervical and lumbar spine, status-
post dislocated left shoulder with 
impingement syndrome, and 
patellofemoral syndrome of both knees.  
The veteran must be advised that he 
must report for the examination and 
cooperate with the examiner in 
determining the range of motion of his 
joints and that a failure to report or 
a lack of cooperation may result in 
denial of the claims.  38 C.F.R. 
§ 3.655(b); Engelk v. Gober, 10 Vet. 
App. 396, 399 (1997); Olson v. 
Principi, 3 Vet. App. 480, 493 (1992).

The AMC/RO should ensure that the 
claims folder is made available to the 
examiner for review.  The orthopedic 
examination must include complete range 
of motion studies for the cervical 
spine, thoracolumbar spine, left 
shoulder and both knees.  The examiner 
should describe all functional loss 
affecting the joints including: pain, 
more movement than normal 
(instability), any locking, weakened 
movement, fatigability and lack of 
endurance, incoordination, swelling, 
deformity, atrophy of disuse, 
disturbance of locomotion or 
interference with weight bearing.  If 
possible, the examiner should describe 
the functional impairment of each joint 
in terms of the degree of additional 
range-of-motion lost.  

4.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

5.  The AMC/RO should then readjudicate 
the increased rating claims in light of 
any evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





